Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forth
in 37 CFR 1.17(e), was filed on 21 JUL 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 1, 3-20 is/are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1, 3, 8-9, 10-13 and 17-19 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [Nature Biotechnology 28(11) : 1208(2010) – hereinafter “Choi”] in view of Hogan et al. [US 5,424,413(1995) – hereinafter “Hogan”].

Claim 1 is drawn to a method of detecting a target molecule in a cell or tissue sample comprising: 
(a) contacting said target molecule in said cell or tissue sample with: (i) a hybridization
chain reaction (HCR) initiator, wherein said HCR initiator comprises a first initiator strand of nucleic acid comprising a first initiator sequence and a second initiator strand of nucleic acid comprising a second initiator sequence; and (ii) two or more HCR monomers to generate a HCR polymer molecule in said cell or tissue sample that is associated with said target molecule, wherein a HCR monomer of said two or more HCR monomers binds to said first initiator sequence and said second initiator sequence of said HCR initiator, and wherein said HCR polymer molecule comprises: (1) said HCR initiator and (2) a detectable label; and
(b) detecting said HCR polymer molecule in said cell or tissue sample, thereby detecting
said target molecule.
	Choi teach a method of detecting a target molecule in a cell or tissue sample using hybridization chain reaction (hereinafter – “HCR”) which comprises many of the limitations of Claim 1, see especially Figure 1, and the legend thereof. For example, Choi teach probes (i.e.  HCR initiator strands comprising only a single HCR initiator sequence.  The probes of Choi comprise a 5’ tail that is non-complementary to the target nucleic acid and which acts as an   HCR initiator sequence. Most notably,  Choi do not teach probes comprising both 5’ and 3’ tails which tails can function as an HCR initiator sequence in  a HCR assay. However probes with both 5’ and 3’ tails which tails can  be configured  to function as HCR initiator sequences in  a HCR assay. See especially Fig. 6B and note the nucleic acid probe labeled “34. This probe  comprises a target complementary region and two arm regions (i.e. a 3’ tail and a 5’ tail). Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Choi wherein the  probes of Choi are configured to have two HCR initiator sequences rather than the single  HCR initiator sequences. The PHOSITA would have been motivated to make this modification in order to amplify the detectable signal. Furthermore, absent an unexpected result, this limitation is considered to be a simple design choice well within the knowledge, skill,  ability  and common sense of the PHOSITA at the time of the invention. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

	Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the first initiator strand comprises a first probe sequence that binds said target molecule and said
second initiator strand comprises a second probe sequence that binds said target
molecule.
Choi teach multiplexing (i.e. using first and second probes  with associated initiator sequences).

As regards Claim 8, Choi clearly teach detecting the spatial location of their target molecules by their HCR based FISH assay, see at least for example Figure 3, the legend therefor and the description thereof.
As regards Claim 9,  Choi clearly teach the multiplexing recited in Claim 9, see at least the tile and abstract.

As regards Claims 10-12, Choi  teach the use of two or more HCR monomers
comprising different fluorescent labels, see especially  Figure 3 and the legend thereof.

As regards Claim 13, see at least Figure 1 and the Legend thereof. 

Choi in view of Hogan reasonably suggest the teach the limitation(s) Claim 17- 19, see at least Figure 1 and the Legend thereof. 
►	Claim(s) 4-5, 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hogan as applied against Claim 1 above and further in view of Lubeck et al. [Nature Methods 11(4) : 360-361 (2014) — hereinafter “Lubeck “].

Claim 4 is drawn to an embodiment of the method of claim 1, further comprising
disassembling said HCR polymer after step (b).
Choi in view of Hogan reasonably suggest a method of nucleic acid detection comprising most of the limitation of Claim 4 for the reason(s) outlined above in the rejection of Claim 1, except Choi do not teach disassembling said HCR polymers after their detection step. However, the removal of (i.e. disassembly of) hybridization probes following a FISH method was known as evidenced by Lubeck. Lubeck teach a method they call “Sequential barcoding” and describe the advantages of their approach. For example, Lubeck teach a FISH method wherein following a first round of hybridization and detection, the hybridization probes of the first round of FISH are “stripped” (i.e. disassembled) by enzymatic treatment with DNase. The tissue section is then subjected to one or more additional rounds of FISH. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Choi in view of Hogan with teachings of Lubeck. The PHOSITA would have been motivated to make the modification recited above in order to gain the advantages of Sequential barcoding disclosed by Lubeck, see the last two paras of Lubeck.

Claim 5 is drawn, in part,  to an embodiment of the method of claim 4, wherein said
disassembling comprises subjecting said HCR polymer to a treatment selected from a defined
group which includes enzymatic treatment.
Lubeck teach disassembly of their mRNA hybridized DNA probes by enzymatic
treatment (i.e. DNase treatment), see especially the para bridging pp. 360-361.

The limitation of Claim 7 is considered inherent to the disassembly (i.e. stripping method
- probe removal method) of Lubeck.


Claim 14 is drawn to an embodiment of the method of claim 1, wherein steps (a) and (b)are repeated along a length of said target molecule with additional HCR initiators to generate additional HCR polymer molecules.
Choi teach hybridization of their probes along the length of a target molecule , see at least Figure 1 and the Legend thereof while Lubeck teach repeated rounds of hybridization and detection.
Lubeck teach the limitation(s) of Claim 20.
►	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hogan and  Lubeck as applied against Claims 1 and 4-5 above and further in view of Schueler et al. [US 2003/0165852 — hereinafter “Schueler’].

Claim 5 is drawn, in part,  to an embodiment of the method of claim 4, wherein said
disassembling comprises subjecting said HCR polymer to a treatment selected from a defined
group which includes chemical treatment.
As noted above, Lubeck teach disassembly of their DNA hybridized DNA probes by enzymatic means (i.e. DNase treatment), see especially the para bridging pp. 360-361 but fail to teach stripping by chemical treatment. Choi is silent as regards stripping.  However stripping by chemical means (i.e. by denaturant — extreme pH) was well known as evidenced by Schueler, see at least para 253.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute of denaturing means of Schueler for the stripping method of Lubeck. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 6 is drawn, in part, to an embodiment of the method of claim 4, wherein said
disassembling comprises the use of a denaturant or heat.
Schueler teach these limitations. See para 253.


►	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hogan as applied above against Claims 1 and further in view of Church et al. [US 2018/0051322 - hereinafter “Church’] or Wassie et al. [US 2017/0067096 — hereinafter “Wassie”].

Claim 15 is drawn to an embodiment of the method of claim 1, wherein said cell or
tissue sample comprises a 3-D gel matrix.
Choi in view of Hogan reasonably suggest a method of detecting a target molecule comprising most of the limitation of Claim 15 for the reason(s)outlined above except Choi in view of Hogan do not teach performing their assay on target nucleic acids present within a 3-D gel matrix. However, the analysis of target nucleic acids within a 3-D gel matrix was known as evidenced by at least Church. See at least Figure 1 and para 8 and/or or Wassie, see at least the abstract and para 25..Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid targets of Church and/or Wassie for those of Choi. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,550 U.S.398 (2007).

Claim 16 is drawn, in part, to an embodiment of the method of claim 15, wherein the
target molecule is immobilized to said 3-D matrix.
Church teach this limitation, see at least para 8.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection necessitated by Claim amendment.
Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov